Case

1:19-cr-00016-TSK-MJA. Document 78. Filed 04/23/20. Page 1 of 2 PagelD #: 285

 

 

 

LACI2Iw-L0 FILED
; ; Al R 23.2020
Berg 4 (2 “ Rodel te e7RiIGT-COURT-WYND...

 

CLARKSBURG, WY 26301

 

f& te wed per Arndieno Ce CNet

 

 

 

 

Lronooie “Tudge Kiece

 

rowsed 'S vempan, 1D 10\, 984 -F2

GS F LD at Sully “tye Veguerenen dS

 

 

 

OF AAKGY PUOLES wee AW) The Ror

 

 

See QS Suicin, Rmedy Ed tain tech
pec Xo Ovi pnrel COnM-p4gSS [One AW,

Veloase reeves 6 Meyct Aer, Gs Ween
INCA CEOAE A Bard on co (Mamie l0ckib ey

 

EG aARicuretd 1 Whur Hdect in fomache
UA the Tp P Snaud Went hu indy Maren)
lovect VA Stes Couce |.

Sat

 

~Asp_iwncicse dt us Let, uC an Seomechun
Cunck ves als ee Ww e Hemevect re

yi (AM, Kee Yb COSI AID My C G2 Ry
Gmrecsrinneke  @¢lease -

 

de Veei@ne Cor rt wa VQ KAN

ne ius ow. me BOP? vunuct. PviesS

“The Bor 'S Diagn Veh § OF chealie
W ban ON i Aye te OCS - They Ac ww ISG
fav enya SSKL Ceauest& ats -
RR Crea ben rick. yf bter st

 

 
Case. 1:19-cr-00016-TSK-MJA. Document 78 Filed 04/23/20. Page 2 of 2. PagelD #: 286

Qirfevenced Cass

 

Wushina tn A2S¥, 2AcA WE

 

© Chnol ,
US VS ( Sluin 3) 1Gerl19 a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
